[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDMENT TO PRETRIAL ORDER
Part E, which is the Schedule for Settlement Conference and Case Preparation, is amended by adding, after paragraph 2, the following:
2a. Cases involving plaintiffs who are terminally ill may be advanced to another case group, if such advancement is consistent with equity and fairness. A plaintiff may request advancement by sending to the court and defense counsel in the case a request for advancement together with a statement of the nature of the illness, the plaintiff's life expectancy, a medical report about the illness and life expectancy, and an advisement that defendants have fourteen days within which to object to the request for advancement. Plaintiff's counsel must also provide to defendants the following information at the time the request for advancement is filed: plaintiff's answers to interrogatories and responses to defendants' standard requests for production and (ii) a signed authorization. Defendants may file objections to the request within fourteen days of the plaintiff's filing of the request. If no objections are filed, the plaintiff's case will be advanced to the case group that is next scheduled for a settlement conference. If the case is not resolved at the settlement conference, plaintiff's counsel may select the case as the plaintiffs' lead case in the subsequent trial group, provided another plaintiff's rights are not adversely affected and the defendants' discovery process is not adversely affected.
THE COURT CT Page 10408
THIM, JUDGE